



Exhibit 10.32
    
Thursday, December 13, 2018




Christine Matthews
**
**
Dear Christine,
On behalf of Zosano Pharma Corp. (the “Company”), I am pleased to offer you a
full-time position with our Company. Your title will be Vice President,
Controller, reporting to Greg Kitchener, CFO.
This is an exempt position; your annual base salary will be $230,000 which will
be paid bi-monthly. In addition, you will be eligible to receive a target bonus
of up to 30% of your annual base salary, in accordance with the terms of a bonus
plan to be adopted by the Company. The following employee benefits are also
available: Medical, Dental and Vision coverage, Life and Accidental Death &
Dismemberment (AD&D) Insurance, Short and Long-Term Disability Insurance, and
401(k). In addition, based on full time employment, vacation will accrue at
three weeks per year and will be prorated for part time work. The Company also
provides 10 paid holidays and two floating holidays. Details of these benefits
will be included in the new employee orientation package. You should note that
the Company may modify job titles, salaries and benefits from time to time as it
deems necessary, with or without prior notification.
If you decide to join the Company, it will be recommended at one of the next
quarterly Board of Directors Meeting following your start date that the Company
grant you 60,000 options to purchase shares of the Company’s common stock. 25%
of the shares subject to the option shall vest 12 months after your start date
with the Company subject to your continuing employment with the Company, and no
shares shall vest before such date. The remaining shares shall vest monthly over
the next 36 months in equal monthly amounts subject to your continuing
employment with the Company. This option grant shall be subject to the terms and
conditions of the Company’s Stock Option Plan and Stock Option Agreement,
including vesting requirements. No right to any stock is earned or accrued until
such time that vesting occurs, nor does the grant confer any right to continue
vesting or employment.
Your employment with the Company is for no specified period and constitutes
at‑will employment (as directed by California Labor Law Code). For purposes of
federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
Please disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. It is the Company’s understanding
that any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case. Moreover, you agree that,
during the term of your employment with the Company, you will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to the Company. Similarly, you agree not to
bring any third party confidential information to the Company, including that of
your former employer, and that in performing your duties for the Company you
will not in any way utilize any such information.
As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook.





--------------------------------------------------------------------------------





As a condition of your employment, you are also required to sign and comply with
an At‑Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement (the “Agreement”) which requires, among other provisions,
the assignment of patent rights to any invention made during your employment at
the Company, and non‑disclosure of Company proprietary information.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me, along with a signed and
dated copy of the Confidentiality Agreement and the background check
authorization and information forms on or before your first day of employment. A
duplicate original is enclosed for your records. This letter and the Agreement
set forth the terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews, or pre‑employment negotiations,
whether written or oral. This letter, including, but not limited to, its at‑will
employment provision, may not be modified or amended except by a written
agreement signed by an officer of the Company and you. This offer of employment
is made contingent upon your completing and successfully passing the Zosano
background check and verification of the information provided on your employment
application, in your interviews and by your references. Whether you have
successfully “passed” the background check is solely within Zosano’s discretion.
This offer of employment will remain in effect through Thursday, December 20,
2018.
Christine, on behalf of the senior management team, we are all delighted to be
able to extend you this offer letter. I look forward to working with you
personally at Zosano Pharma.




Very truly yours,        


ZOSANO PHARMA CORPORATION     
    




/s/ Greg Kitchener
Greg Kitchener,
Chief Financial Officer
    


ACCEPTED AND AGREED:


Christine Matthews


/s/ Christine Matthews
Signature
        
    
Date: 12/15/2018




Enclosures:
Duplicate Original Letter,
Benefits Summary





